Title: From George Washington to Major General John Armstrong, 27 March 1778
From: Washington, George
To: Armstrong, John



Dear Sir
Head Quarters Valley Forge 27th March 1778.

I am obliged by your favr of the 5th Feby and 10th inst. I fear your apprehensions as to the augmentation of the Army, at least in good time, will appear to have been but too well founded. Some of the States have but lately drafted their Men, others have proceeded but a very little way in recruiting and some have not yet fixed upon the mode of compleating their Regiments. Even those Men that are already drafted or enlisted are to be drawn together, most of them probably to be innoculated and all of them to be disciplined. By accounts from the Eastward, the Troops are about evacuating Rhode Island and two Regiments

of Hessians and two of British are actually embarked at New York, whether with an intent to form some new expedition or to reinforce Genl Howe at Philada cannot yet be determined, but I think the latter most probable—If Genl Howe draws his strength together before we have collected ours, nothing can hinder him from moving against us but ignorance of our numbers, and I dont think we have any right to count upon that, considering the knowledge he appears to have had the last Campaign.
I shall say no more of the Canada expedition than that it is at an end. I never was made acquainted with a single circumstance relating to it.
I do not yet know what provision will be made for the Officers who will be supernumerary upon the new arrangement of the Army, I am in hopes that there will not be any great number of them, there having been so many resignations of late that the Regiments are in general thinly officered.
I am fully of opinion that the Enemy depend as much or more upon our own divisions and the disaffection which they expect to create by sending their emissaries among the people, than they do by the force of their Arms. The situation of matters in this state is melancholly and alarming. We have daily proof that a majority of the people in this quarter are only restrained from supplying the Enemy with Horses and every kind of necessary, thro’ fear of punishment, and although I have made a number of severe examples, I cannot put a stop to the intercourse. It is plain from several late instances that they have their emissaries in every part of the Country. A Lieutenant has been detected in Lancaster County purchasing Horses in conjunction with the Inhabitants, one of whom and the Lieutenant have been executed. Four fine Teams were taken a few days ago, going into Philadelphia from the neighbourhood of York Town, and I doubt not but there are many more such intentions yet undiscovered. I am convinced that more mischief has been done by the British Officers who have been prisoners than by any other set of People, during their Captivity they have made Connections in the Country, they have confirmed the disaffected converted many ignorant people, and frightened the luke warm and timid by their stories of the power of Britain. I hope a general exchange is not far off, by which means we shall get rid of all that set of People and I am convinced that we had better, in future, send all Officers in upon parole than keep them among us.
If the state of Genl Potters Affairs will admit of returning to the Army, I shall be exceedingly glad to see him, as his activity and Vigilance have been much wanting in the Course of the Winter. The quota of Militia stipulated by the State has never been above half kept up and sometimes I believe there has not been a single Man. General Lacey has not

now above 70. The Country upon the East side of Schuylkill has been by these means exceedingly exposed, as it has not been in my power to cover it with the effective continental Troops who instead of relaxation have been upon fatigue the whole Winter.
When the Weather is such that you think you can take the field without injury to your health I shall be glad to see you with the Army as I am with sincere Regard Dear Sir Yr most Obt Servt.
